17‐2906 
Hardy v. Daly, et al 
                                                                                                            
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
               At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 26th day of September, two thousand eighteen. 
           
PRESENT:            JOHN M. WALKER, JR., 
                    DENNY CHIN, 
                                         Circuit Judges, 
                    JOHN F. KEENAN,  
                                         District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
RICHARD HARDY, 
                                        Plaintiff‐Appellant, 

                                        v.                                                17‐2906 

POLICE OFFICER DALY, ID: 953777, POLICE 
OFFICER JORGE GRULLON, 
                      Defendants‐Appellees, 

UNKNOWN OFFICER, 
                                        Defendant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
FOR PLAINTIFF‐APPELLANT:                                     Richard Hardy, pro se, New York, New York. 

*    Judge John F. Keenan, of the United States District Court for the Southern District of 
New York, sitting by designation. 
 
FOR DEFENDANTS‐APPELLEES:                    Scott  Shorr,  Elizabeth  I.  Freedman,  Assistant 
                                             Corporation  Counsels,  for  Zachary  W.  Carter, 
                                             Corporation Counsel of the City of New York, 
                                             New York, New York. 
 
               Appeal from the United  States District Court for the  Southern  District  of 

New York (Sweet, J.). 

               UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED in 

part and VACATED in part, and the case is REMANDED for further proceedings. 

               Plaintiff‐appellant Richard Hardy, proceeding pro se, appeals from the 

district courtʹs judgment entered September 6, 2017 dismissing his amended complaint 

with prejudice for failure to state a claim.    Hardy sued defendants‐appellees New York 

City Police Officers Patrick Daly and Jorge Grullon raising claims under 42 U.S.C. § 

1983 and state law for, inter alia, sexual assault, intentional infliction of emotional 

distress, and failure to intervene.    We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal. 

               We review de novo the dismissal of a complaint under Federal Rule of Civil 

Procedure 12(b)(6), accepting all the complaintʹs factual allegations as true, and drawing 

all reasonable inferences in the plaintiffʹs favor.    Forest Park Pictures v. Universal Television 

Network, Inc., 683 F.3d 424, 429 (2d Cir. 2012).    The complaint must plead ʺenough facts 


                                                 2
to state a claim to relief that is plausible on its face,ʺ Bell Atl. Corp. v. Twombly, 550 U.S. 

544, 570 (2007), and ʺallow[] the court to draw the reasonable inference that the defendant 

is  liable  for  the  misconduct  alleged,ʺ  Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009).    In 

conducting  such  a  review,  we  must  construe  pro  se  complaints  liberally  to  raise  the 

strongest claims they suggest.    Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011). 

                For substantially the reasons stated in the district courtʹs September 6, 

2017 memorandum and opinion, we conclude that the district court properly dismissed 

Hardyʹs civil rights claims.    Hardyʹs allegations regarding his wifeʹs mental illness fail 

to establish that he has standing to bring claims related to the alleged sexual assault 

upon her, even though there may well be physical evidence to support the claim, see 

Mazzocchi v. Windsor Owners Corp., 204 F. Supp. 3d 583, 605 (S.D.N.Y. 2016), nor do his 

allegations that Daly verbally threatened him support a cognizable violation of his 

constitutional rights, see Purcell v. Coughlin, 790 F.2d 263, 265 (2d Cir. 1986) (per curiam) 

(holding that verbal harassment in the absence of any appreciable injury does not state 

a claim under § 1983).    Moreover, because ʺ[t]here can be no failure to intervene . . . 

where there was no constitutional violation,ʺ Tavares v. City of New York, No. 08 Civ. 

3782, 2011 WL 5877550, at *7 (S.D.N.Y. Oct. 17, 2011), Hardyʹs failure to intervene claim 

against Grullon must also fail. 




                                                  3
               With respect to Hardyʹs state law claims, however, the district court erred 

in dismissing for failure to serve a timely notice of claim by not addressing the 

applicability of N.Y. Gen. Mun. Law § 50–k(3).2    Under New York law, service of a 

notice of claim is a condition precedent to tort actions against a municipal entity or its 

employees.    See N.Y. Gen. Mun. Law §§ 50‐e(1)(a), 50‐i(l); Fincher v. Cty. of Westchester, 

979 F. Supp. 989, 1002 (S.D.N.Y. 1997).    These provisions apply to state law claims even 

when they are brought in federal court.    See Hardy v. N.Y.C. Health & Hosps. Corp., 164 

F.3d 789, 793 (2d Cir. 1999).    In actions commenced against a municipal employee ‐‐ but 

not against the employing municipal corporation ‐‐ service of a notice of claim upon the 

corporation is ʺrequired only if the corporation has a statutory obligation to indemnify 

[the employee].ʺ    N.Y. Gen. Mun. Law § 50‐e(1)(b) (emphasis added); accord Jean 

Laurent v. Wilkerson, 461 F. Appʹx 18, 24 nn. 3‐4 (2d Cir. 2012) (summary order).    A 

municipality is required to indemnify its employee only if his liability arose from 

conduct ʺʹwithin the scope of his employment and in the discharge of his duties,ʹ as long 

as the employee was ʹnot in violation of any rule or regulation of his agencyʹ . . . and the 

injury [did not result] from ʹintentional wrongdoing or recklessness on the part of the 




2       Hardyʹs amended complaint raises a state law claim of ʺtortious interference with 
marital relations.ʺ    We, however, affirm the district courtʹs dismissal because such cause of 
action under New York law has been abolished.    See N.Y. Civil Rights Law § 80‐a.
                                                 4
employee.ʹʺ    Jean‐Laurent v. Hennessy, No. 05 Civ. 1155, 2008 WL 3049875, at *19 

(E.D.N.Y. Aug. 1, 2008) (quoting N.Y. Gen. Mun. Law § 50–k(3)). 

               Here,  because  Hardyʹs  state  law  tort  claims  against  defendants  in  their 

individual  capacities  are  founded  on  alleged  conduct  that  would  be  well  beyond  the 

scope  of  employment  and  ʺwould,  by  definition,  have  constituted  ʹintentional 

wrongdoing,ʹʺ  defendants  would  not  have  a  right  to  indemnification.    Kavazanjian  v. 

Rice,  No.  03‐cv‐1923,  2008  WL  5340988,  at  *6  (E.D.N.Y.  Dec.  22,  2008)  (finding  that 

plaintiffʹs  state  law  claims  of  assault,  battery,  and  intentional  infliction  of  emotional 

distress were ʺnot procedurally barred by his failure to file a Notice of Claimʺ); see also 

Tulino v. City of New York, No. 15 Civ. 7106, 2016 WL 2967847, at *3 (S.D.N.Y. May 19, 

2016)  (denying  motion  to  dismiss  where  plaintiffʹs  claims  of  intentional  torts  were 

ʺpremised on alleged conduct that would almost certainly be ʹin violation of . . . rule[s] or 

regulation[s]ʹʺ  (alterations  in  original)).    We  therefore  conclude  that  Hardyʹs  state  law 

tort claims are not procedurally barred for failure to file a notice of claim.3 

               We  have  considered  Hardyʹs  remaining  arguments  and  find  them  to  be 

without merit.    Accordingly, the judgment of the district court is hereby AFFIRMED in 




3      Pursuant to 28 U.S.C. § 1367(c), the district court may, upon remand, decline to 
exercise supplemental jurisdiction over the remaining state law claim.    Wilkerson, 461 F. 
Appʹx at 26 n. 5.    We express no view on that question.
                                             5
part  and  VACATED  in  part,  and  the  case  is  REMANDED  for  further  proceedings 

consistent with this ruling. 

                                       FOR THE COURT: 
                                       Catherine OʹHagan Wolfe, Clerk of Court 




                                          6